Exhibit 10.2

 



EXECUTION VERSION

 

PROMISSORY NOTE



 

Borrowers:

FIRSTFORM, INC.

4320 Winfield Road, Suite 200

Warrenville, IL 60555

 

SPORTS FIELD HOLDINGS, INC.

4320 Winfield Road, Suite 200

Warrenville, IL 60555

  Lender:

GENLINK CAPITAL, LLC

1205 N. Ankeny Blvd., Suite 209

Ankeny, IA 50023

  

 



 

Principal Amount: $1,000,000.00

 

Date of Note: July 14, 2016

 

PROMISE TO PAY. FIRSTFORM, INC., a Florida corporation, and SPORTS FIELD
HOLDINGS, INC., a Nevada corporation (“Borrowers”) promise to pay on or before
December 20, 2017 (the “Due Date”) to GENLINK CAPITAL, LLC (“Lender”), or order,
in lawful money of the United States of America, the principal amount of ONE
MILLION DOLLARS AND NO CENTS ($1,000,000.00), or as much as has been disbursed
and remains outstanding on this Note at the Due Date, as is shown by the
Lender’s records, together with interest on the unpaid principal of this Note
until this Note is fully paid, at the rate of Fifteen Percent (15.00%) per
annum.

 

PAYMENT AND REBORROWING. Borrowers shall make monthly interest payments.
Borrowers’ first monthly interest payment is due on August 25, 2016, and all
subsequent interest payments are due on the same day of each month after that.
In addition, on the Due Date, Borrowers shall make one payment in the amount of
all unpaid principal and interest.

 

Subject to the terms and conditions of the Business Loan Agreement between
Borrowers and Lender of even date herewith (“Loan Agreement”), the undersigned
may borrow, prepay and re-borrow under this Note until the Due Date within the
limits of this Note and the Loan Agreement. Any advances made under this Note
shall be at the sole discretion of the Lender and the Lender is not obligated to
make any advance.

 

Borrowers’ final payment will be due on the Due Date, and will be for all
principal and all accrued interest not yet paid. Unless otherwise agreed or
required by applicable law, payments will be applied first to accrued unpaid
interest, then to principal, and any remaining amount to any unpaid collection
costs and late charges. Interest on this Note is computed on the basis of actual
days elapsed in a 360 day year. Borrowers will pay Lender at Lender’s address
shown above or at such other place as Lender may designate in writing.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

 

PREPAYMENT. Borrowers agree that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrowers may pay without
penalty all or a portion of the amount owed earlier than it is due provided,
however, that if this Note is paid prior to the Due Date of this Note, Borrowers
shall pay to the Lender a prepayment penalty in that amount determined to bring
total interest actually received by the Lender from the inception of this Note
to Seventy Five Thousand Dollars ($75,000.00). Early payments will not, unless
agreed to by Lender in writing, relieve Borrowers of Borrowers’ obligation to
continue to make payments under the payment schedule or relieve Borrowers from
their obligation to have paid a minimum of Seventy Five Thousand Dollars
($75,000.00) in interest. Rather, early payments will reduce the principal
balance due and may result in Borrowers making fewer payments. Borrowers agree
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrowers send such a payment, Lender may accept it without
losing any of Lender’s rights under this Note, and Borrowers will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to the Lender at the address
set forth above.

 

LATE CHARGE. If a payment is fifteen (15) days or more late, Borrowers will be
charged Five Percent (5.00%) of the unpaid portion of the regularly scheduled
payment, but in any event, not less than Fifty Dollars ($50.00).

 

INTEREST AFTER DEFAULT. Upon the occurrence of an Event of Default, including
failure to pay upon final maturity, Lender, at its option, may, if permitted
under applicable law, increase the interest rate on this Note by 4.000
percentage points. However, in no event will the interest rate exceed the
maximum rate under applicable law. If the Event of Default is curable, as
provided for in this Agreement and in the Loan Agreement, once such Event of
Default has been cured, the interest rate on this Note shall revert to the
interest rate prior to such default as set forth in this Agreement.

  

 

 

 

PROMISSORY NOTE



Page 1 of 4  

 



 

EXECUTION VERSION

 

AUTOMATIC TRANSFER AUTHORIZATION. Borrowers authorize Lender to charge Account
No. 229048734151 at Bank of America for all payments due on this Note as set
forth in the PAYMENT section of this Note. The Lender may continue to charge the
Account until the Loan is paid. Borrowers understand and agree that if a payment
due date falls on a non-business day, the payment amount will be debited from
the Account and credited to the Loan as a loan payment on the next day banks are
open for regular business. Borrowers further understand and agree that if the
Account does not have a sufficient balance on a day that a payment is to be
debited from the Account and credited to the Loan, Lender may, at its option,
suspend further efforts to debit the Account and look to Borrowers for the
payment and all subsequent payments until such time as all payments under the
Loan are current. At Lender’s option and sole discretion, Lender may resume
charging the Account without further instruction from Borrowers once all
payments are current. In the event that Lender does not resume charging to the
Account, Lender will notify Borrowers in writing that this authorization has
been cancelled. Such cancellation of this authorization does not excuse
Borrowers from making timely payment under the terms of the Note.

 

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default. Borrowers fail to make any payment when due under this Note.
Borrowers shall have the right to cure such default within three (3) days after
receiving written notice from Lender demanding cure of such default. If
Borrowers cure such default within the specified cure period, Borrower shall be
entitled to continue with the Loan as if no default has occurred. If Borrowers
fail to cure such default within the specified cure period, Lender may proceed
with its rights and remedies under the Loan as set forth in this Agreement.

 

Other Defaults. Borrowers fail to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrowers.
Borrowers shall have the right to cure such default within seven (7) days after
receiving written notice from Lender demanding cure of such default. If
Borrowers cure such default within the specified cure period, Borrowers shall be
entitled to continue with the Loan as if no default has occurred. If Borrowers
fail to cure such default within the specified cure period, Lender may proceed
with its rights and remedies under the Loan as set forth in this Agreement.

 

Default in Favor of Third Parties. Any of Borrowers default under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may materially
affect any of Borrowers’ property or Borrowers’ ability to repay this Note or
perform Borrowers’ obligations under this Note or any of the related documents.
Borrowers shall have the right to cure such default within seven (7) days after
receiving written notice from Lender demanding cure of such default. If
Borrowers cure such default within the specified cure period, Borrowers shall be
entitled to continue with the Loan as if no default has occurred. If Borrowers
fail to cure such default within the specified cure period, Lender may proceed
with its rights and remedies under the Loan as set forth in this Agreement.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrowers or on Borrowers’ behalf under this Note or the related loan
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes materially false or misleading at any time
thereafter. Borrowers shall have the right to cure such default within fourteen
(14) days after receiving written notice from Lender demanding cure of such
default. If Borrowers cure such default within the specified cure period,
Borrowers shall be entitled to continue with the Loan as if no default has
occurred. If Borrowers fail to cure such default within the specified cure
period, Lender may proceed with its rights and remedies under the Loan as set
forth in this Agreement.

 

Dissolution or Insolvency. The dissolution or termination of any of Borrowers’
existence as a going business, the insolvency of any of Borrowers, the
appointment of a receiver for any part of Borrowers’ property, any assignment
for the benefit of creditors, any type of creditor workout, or the commencement
of any proceeding under any bankruptcy or insolvency laws by or against any of
Borrowers. With respect to any involuntary bankruptcy action against the
Borrowers, the Borrowers shall have a period of sixty (60) days to cure or
effect the rescinding of the involuntary bankruptcy petition.

 

Defective Collateralization. This Note or any of the Related Documents ceases to
be in full force and effect (including failure of any collateral document to
create a valid and perfected security interest or lien) at any time and for any
reason. Borrowers shall have the right to cure such default within fourteen (14)
days after receiving written notice from Lender demanding cure of such default.
If Borrowers cure such default within the specified cure period, Borrowers shall
be entitled to continue with the Loan as if no default has occurred. If
Borrowers fail to cure such default within the specified cure period, Lender may
proceed with its rights and remedies under the Loan as set forth in this
Agreement.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of any of Borrowers or by any governmental agency
against any collateral securing the loan. This includes a garnishment of any of
Borrowers’ accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrowers
as to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrowers give Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

 

 

 

PROMISSORY NOTE



Page 2 of 4  

 



 

EXECUTION VERSION

 

Change in Ownership/Management; Disposal of Assets. Any of Borrowers suffer or
permit majority control of any of Borrowers to be sold, assigned or otherwise
transferred, or if any of Borrowers make or permit a change in their present
senior level management, or if any of Borrowers merge or consolidate with any
company or enterprise, or otherwise disposes of a substantial portion (as
determined by Lender) of its assets or properties.

 

Adverse Change. A material adverse change occurs in any of Borrowers’ respective
financial conditions, or Lender reasonably believes in good faith that the
prospect of payment or performance of this Note is impaired. Borrowers shall
have the right to cure such default within fourteen (14) days after receiving
written notice from Lender demanding cure of such default. If Borrowers cure
such default within the specified cure period, Borrowers shall be entitled to
continue with the Loan as if no default has occurred. If Borrowers fail to cure
such default within the specified cure period, Lender may proceed with its
rights and remedies under the Loan as set forth in this Agreement.

 

Insecurity. Lender reasonably and in good faith believes itself insecure.
Borrowers shall have the right to cure such default within fourteen (14) days
after receiving written notice from Lender demanding cure of such default. If
Borrowers cure such default within the specified cure period, Borrowers shall be
entitled to continue with the Loan as if no default has occurred. If Borrowers
fail to cure such default within the specified cure period, Lender may proceed
with its rights and remedies under the Loan as set forth in this Agreement.

 

LENDER’S RIGHTS. Following the occurrence of an Event of Default, Lender may
declare the entire unpaid principal balance on this Note and all accrued unpaid
interest immediately due, and then Borrowers will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrowers do not pay. Borrowers will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s reasonable
attorneys’ fees and Lender’s legal expenses, whether or not there is a lawsuit,
including without limitation all attorneys’ fees and legal expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), and appeals. If not prohibited by applicable law, Borrowers also
will pay any court costs, in addition to all other sums provided by law.

 

JURY WAIVER. Lender and Borrowers hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrowers
against the other.

 

GOVERNING LAW. This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Iowa. This Note has
been accepted by Lender in the State of Iowa.

 

CHOICE OF VENUE. If there is a lawsuit, Borrowers agree upon Lender’s request to
submit to the jurisdiction of the courts of POLK County, State of Iowa.

 

DISHONORED ITEM FEE. Borrowers will pay a fee to Lender of $50.00 if Borrowers
make a payment on Borrowers’ loan and the check or preauthorized charge with
which Borrowers pay is later dishonored.

 

COLLATERAL. Borrowers acknowledge that this Note is secured by the following
collateral described in the security instruments listed herein: (i) Security
Agreement given by Borrowers.

 

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note may be requested orally or in writing by Borrowers or by an authorized
person. Lender may, but need not, require that all oral requests be confirmed in
writing. Borrowers agree to be liable for all sums advanced in accordance with
the instructions of an authorized person. The unpaid principal balance owing on
this Note at any time may be evidenced by endorsements on this Note or by
Lender’s internal records, including daily computer print-outs.

 

PURPOSE OF LOAN. The specific purpose of this loan is for Borrowers’ working
capital. Advances may not be used as distributions to or withdrawals by any
officer, director, or shareholder of Borrowers or any other person or entity.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon the Borrowers,
and upon Borrowers’ successors and assigns, and shall inure to the benefit of
Lender and its successors and assigns.

 

GENERAL PROVISIONS. Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them. Borrowers and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor. Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party, guarantor or collateral; or impair, fail to realize upon or perfect
Lender’s security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone. All such parties
also agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.

 

 

 

 



PROMISSORY NOTE



Page 3 of 4  

 

 

EXECUTION VERSION

 

PRIOR TO SIGNING THIS NOTE, BORROWERS READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWERS AGREE TO THE TERMS OF THE NOTE.

 

BORROWERS ACKNOWLEDGE RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE AND
ALL OTHER DOCUMENTS RELATING TO THIS DEBT.

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS, (EXCEPT CONSUMER LOANS
OR OTHER EXEMPT TRANSACTIONS) NOW IN EFFECT BETWEEN YOU AND THIS LENDER.

 

BORROWERS:

 

FIRSTFORM, INC.

 

By /s/ Jeromy Olson     Jeromy Olson, its CEO  

 

SPORTS FIELD HOLDINGS, INC.

 

By /s/ Jeromy Olson     Jeromy Olson, its CEO  

 

 

 

 

PROMISSORY NOTE

  

Page 4 of 4 



 

 

